Citation Nr: 0415439
Decision Date: 06/16/04	Archive Date: 09/01/04

DOCKET NO. 01-07 573A                       DATE JUN 16 2004

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from November 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2000 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

VACATE

In February 2003, the Board issued a decision in this case. Communication was received from the veteran's representative in May 2003 noting that the veteran had not been properly notified. of the scheduling of his requested personal hearing before the Board. The representative requested that another hearing be scheduled and that the Board reconsider its decision. Rather than issue a formal Reconsideration decision, a Deputy Vice Chairman of the Board determined in August 2003 that another personal hearing would be scheduled and that, if the veteran attended the hearing and offered testimony, the Board would vacate its February 2003 decision and issue a new decision.

Subsequently, a personal hearing was scheduled in September 2003, and the veteran attended and presented testimony at that hearing.

In light of the foregoing, the February 2003 decision is vacated. A new decision will be entered as if the February 2003 decision never had been issued.

ORDER

The February 2003 decision of the Board is vacated
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

- 2 



Citation Nr: 0303145	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  01-07 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to May 
1972.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought in October 2000, and the 
veteran appealed its decision.  


FINDINGS OF FACT

1.  The RO most recently denied service connection for post-
traumatic stress disorder in September 2000.  At that time, 
it notified the veteran of its decision and of his right to 
appeal it within one year thereof.  He did not timely appeal 
that decision.  

2.  The evidence submitted since the September 2000 decision 
is cumulative.  


CONCLUSION OF LAW

The RO's September 2000 decision denying service connection 
for post-traumatic stress disorder is final, and new and 
material evidence has not been submitted since the RO's 
September 2000 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 
(2001 and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA, its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 38 C.F.R. § 3.159.  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in VA's July 2000 and 
September 2000 letters to him, the October 2000 rating 
decision, the November 2000 notice letter, the June 2001 
statement of the case, and the December 2001 and March and 
October 2002 letters to the veteran.

The Board concludes that the discussions in the October 2000 
rating decision, the June 2001 statement of the case, and the 
November 2000, December 2001 and March 2002 letters to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  Service medical records were 
forwarded to the RO in 1972.  VA sent the veteran a letter 
requesting information in July 2000.  It advised him in its 
June 2001 statement of the case that no reply to its request 
had been received.  Reasonable attempts were made to obtain 
identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Analysis

Service connection for post-traumatic stress disorder was 
denied in a June 1997 rating decision.  At the time, a 
stressor was not identified and there was no confirmed 
diagnosis of post-traumatic stress disorder.

The RO last denied service connection for post-traumatic 
stress disorder in September 2000.  At that time, it 
concluded that the veteran had not submitted new and material 
evidence to reopen a claim for service connection for post-
traumatic stress disorder, as outpatient treatment records 
which had been submitted did not show a diagnosis of post-
traumatic stress disorder and the evidence was inadequate to 
establish that a stressful experience occurred in service.  
The RO notified the veteran of its September 2000 rating 
decision in September 2000, and of his right to appeal it 
within one year thereof.  He did not file a timely appeal.  

At the time of the September 2000 RO's decision, there was of 
record the veteran's DD Form 214 which showed that his 
military occupational specialty was aerosp photo sys rpmn 
(camera repairman) and that he was awarded the Republic of 
Vietnam Commendation Medal and the Vietnam Service Medal with 
one bronze service star.

Additionally of record were service medical records which 
show that he was treated in Thailand for a nervous stomach in 
October 1971 and for acute anxiety reaction in February 1972 
and that he was normal psychiatrically on service separation 
examination in April 1972.  

Previously, there were of record August 1972 and May 1973 VA 
examination reports which did not diagnose psychiatric 
disease, and 1994 and more recent VA medical records showing 
treatment for alcohol and substance abuse.  Narcissistic 
personality traits were noted in 1974 and 1997.

The RO's September 2000 rating decision is final based upon 
the evidence which was then of record.  38 U.S.C.A. § 7105.

When a claim has been denied and the decision becomes final, 
new and material evidence must be submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Under 38 C.F.R. § 3.156 as it stood prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Evidence 
is new when it is not cumulative of evidence previously 
considered.  It is material when it is relevant and 
probative, and is so significant that it must be considered 
in order to fairly evaluate the merits of a claim.  38 C.F.R. 
§ 3.156.  

The change to 38 C.F.R. § 3.156(a) promulgated at 66 Fed. 
Reg. 45620 et seq. (August 29, 2001) does not apply to this 
claim, as the change applies only to  claims to reopen 
received on or after August 29, 2001.  Id.  

If new and material evidence has not been received, the claim 
may not be reopened, and the evidence is not weighed again on 
the merits.  Manio, 1 Vet. App. at 146.  In order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  It is 
error to consider reasonable doubt in deciding whether to 
reopen a claim.  Martinez v. Brown, 6 Vet. App. 462, 464 
(1994).

In this case, the additional evidence is not new and 
material.  

A May 2000 private psychological evaluation report has been 
received since the RO's September 2000 decision.  It shows 
that the veteran indicated to the private psychologist who 
interviewed him then that there were several times when he 
was in the field in Vietnam and Thailand doing his camera 
repair duties when he had to defend his life, and that he was 
hospitalized in Thailand in 1972 for what he described as 
"battle fatigue".

It is not new or material, as it does not diagnose post-
traumatic stress disorder, it is not adequate evidence of an 
in-service stressor, and it does not indicate that any PTSD 
he now has is related to any incident of service.  
38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran's representative in August 2002 indicated that 
the veteran feels that his February 1972 hospitalization was 
for the early onset of post-traumatic stress disorder.  This 
is not new.  The veteran had claimed service connection for 
PTSD in April 1997.  He was not previously and he is not now 
capable of indicating that he has post-traumatic stress 
disorder, or that it had its onset in service, as he is a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Medical evidence is required.  Id.

The representative also points to the absence in the record 
of the veteran's service personnel records.  However, 
pointing to their absence does not constitute new and 
material evidence.  38 C.F.R. § 3.156.

Since previously there was lacking a diagnosis of post-
traumatic stress disorder, adequate evidence of an in-service 
stressor, and a link between that stressor and such post-
traumatic stress disorder, and since these pieces of 
information have not currently been submitted, new and 
material evidence has not been submitted and the claim may 
not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
Evans.

By itself or in connection with other evidence previously 
considered, the May 2000 private psychology report, the 
August 2002 VA Form 1-646, and the December 2002 informal 
hearing presentation is not new or material.

The representative's December 2002 Informal Hearing 
Presentation is to the effect that either the preponderance 
of the evidence is in favor of the claim, or that there is a 
relative equipoise of evidence for and against it.  The Board 
notes, however, that if new and material evidence has not 
been submitted, the evidence may not be weighed on its 
merits.  Manio v. Brown, 1 Vet. App. 140 (1991).  Moreover, 
the benefit of the doubt doctrine is not employable in 
determining whether new and material evidence has been 
received.  Martinez v. Brown, 6 Vet. App. 462 (1994).  

As new and material evidence has not been received, the claim 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105.


ORDER

The petition to reopen a claim for service connection for 
post-traumatic stress disorder is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


